Citation Nr: 9920221	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for internal 
derangement of the left knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1951 to 
March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision rendered by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio, which denied the veteran's 
claim for a disability rating in excess of 20 percent for his 
service-connected left knee internal derangement.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's disability due to internal derangement of 
the left knee is shown to manifest moderate recurrent 
subluxation or lateral instability.

3.  There is X-ray evidence of traumatic arthritis in the 
left knee with objective medical evidence of noncompensable 
limitation of motion and painful motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 20 percent, for a left knee internal derangement, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R.§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (1998).

2.  The schedular criteria for the assignment of a separate 
10 percent disability rating, but not greater, for 
degenerative arthritis in the left knee, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 
4.40, 4.71a, Diagnostic Codes, 5003, 5010 (1998), VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, radiology reports, and treatment 
records, as well as the veteran's variously dated written 
statements and June 1998 RO hearing testimony.  The Board 
does not know of any additional relevant evidence that is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

Pursuant to an October 1966 rating decision, the veteran was 
initially granted service connection for internal derangement 
of the left knee, for which a 10 percent disability rating 
was assigned.  A July 1975 rating decision temporarily 
assigned the veteran a 100 percent disability rating, 
effective May 20, 1975, for his left knee internal 
derangement, as a result of surgery performed to remove a 
torn left medial meniscus.  The veteran's temporary 100 
percent disability rating was terminated August 1, 1975, at 
which time the veteran's 10 percent disability rating again 
became effective.  Pursuant to an April 1987 rating decision, 
the veteran's disability rating for his left knee internal 
derangement was increased to 20 percent, effective November 
1986.  This 20 percent disability rating has remained in 
effect ever since.

An April 1997 VA examination report recited the veteran's 
complaints of continuous pain in the left knee, which has 
progressively increased over time and becomes worse with 
walking any significant distance, or going up and down 
stairs.  Objectively, the left knee revealed no effusion, the 
patella was not ballotable, there was no warmth or erythema 
of the knee, and there was no soft tissue swelling.  Range of 
motion was to 135 degrees of flexion with some tenderness, 
and extension was full, but there was obvious subpatellar 
crepitation and crepitation of the knee itself with range of 
motion testing.  There was also a palpable bony protuberance 
along the medial aspect of the tibial shelf and there was 
some tenderness with palpation over the left knee.  The 
diagnosis was status post left knee injury, which 
historically appears to "have been a medial meniscal tear, 
eventually resulting in a medial meniscectomy and now with 
post-traumatic degenerative type arthritis affecting the left 
knee with pain on weight bearing, stair-climbing, and 
ambulation."  It was further opined that the "left knee 
symptoms [have] been significantly worsened because of the 
diabetic peripheral neuropathy and peripheral vascular 
occlusive disease requiring amputation of the toes from his 
right foot, thus increasing weight bearing on the left lower 
extremity."  In closing, the examiner stated that "[t]he 
combination of his service[-]connected left knee condition 
and non-service[-]connected conditions of diabetes, 
peripheral vascular occlusive and peripheral neuropathy 
disease result in a total disability which is clearly greater 
than the sum of the individual conditions alone."

An April 1997 VA radiology report found there was some 
spurring of the superior medial portion of the tibia, slight 
narrowing of the medial compartment of the knee joint space, 
and come calcification in the femoral and popliteal arteries.  
The impression was mild degenerative change. 

An October 1998 VA examination report recounted complaints 
concerning the veteran's left knee, similar to those noted in 
the April 1997 VA examination report.  Upon physical 
examination of the left knee, there was no effusion, flexion 
was to 130 degrees, and extension was to zero degrees.  A 
little bit of discomfort and pain over the medial side of the 
left knee was elicited on palpation.  The impression was 
"postoperative medial meniscectomy of the right knee of 
several years ago with pain of the medial site of the right 
knee most likely due to arthritic changes of the medial 
compartment of the knee.  X-rays of the knee today show 
degenerative joint disease."  The examiner further opined 
that the veteran's left knee disability has remained 
essentially the same over the previous two years and that the 
current disability rating of 20 percent should remain 
unchanged.

Additional evidence consists of the veteran's variously dated 
written statements and June 1998 RO hearing testimony, which 
contend that the severity of his left knee disability 
entitles him to a disability rating in excess of 20 percent. 

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's left knee internal derangement is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, which delineates the 
rating criteria for recurrent subluxation or lateral 
instability caused by some impairment of the knee.  Under 
this regulation, a 30 percent disability rating is assigned 
for severe symptoms, a 20 percent disability rating for 
moderate symptoms, and a 10 percent disability rating for 
slight symptoms.  The Board concludes that the medical 
evidence does not show severe impairment of the left knee to 
afford the veteran a 30 percent disability rating under 
Diagnostic Code 5257.  Even assuming that the veteran's left 
knee symptomatology is shown to be consistent with severe 
impairment, the medical evidence clearly demonstrates that a 
significant cause of the left knee pathology has resulted 
from increased weight bearing on the left knee, caused by the 
non service-connected diabetes induced amputation of the 
veteran's toes of the right foot.  

The Board notes that the record demonstrates that the 
veteran's left knee internal derangement was ultimately 
responsible for the May 1975 left knee surgery to remove a 
torn medial meniscus.  As such, the veteran's left knee 
disability may also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1998).  However, Diagnostic Code 5258 
only provides for a maximum 20 percent disability rating for 
semilunar dislocated cartilage with frequent episodes of 
locking, pain, and effusion.  Therefore, a disability rating 
in excess of 20 percent under Diagnostic Code 5258 is 
unavailable.  

The Board has also considered Diagnostic Codes 5256, 5260, 
5261, and 5262, as they are relevant to the veteran's 
disability and provide for an evaluation higher than 20 
percent.  However, none of these Diagnostic Codes are 
applicable because the medical evidence does not show that 
the left knee has the following: ankylosis; compensable 
limitation of motion; or impairment of the tibia or fibula 
accompanied by nonunion or malunion.  This does not end the 
Board's inquiry, however, as the veteran's service-connected 
left knee disability also includes degenerative arthritis 
with painful motion of the knee.

There is X-ray evidence to show that the veteran has 
degenerative arthritic changes of the left knee.  Moreover, 
the medical evidence states that such arthritic changes were 
the result veteran's left knee surgery performed to treat his 
service-connected left knee internal derangement.  
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
The Court held, in the case of Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), that "painful motion of a major 
joint ... caused by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a minimum 10-percent rating, per 
joint, combined under Diagnostic Code 5003, even though there 
is no actual limitation of motion."  See also 38 C.F.R. 
§ 4.59.  Further, as stated by the VA's Office of the General 
Counsel in a 1997 Precedent Opinion, a claimant who has both 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  As the plain terms of 
those Codes suggest that they apply to different disabilities 
or at least to different manifestations of the same 
disability, "... the evaluation of knee dysfunction under 
both codes would not amount to pyramiding under section 
4.14."  VAOPGCPREC 23-97 (O.G.C. Prec. 23-97); 62 Fed.Reg. 
63604 (1997).

Therefore, the Board concludes that the veteran is entitled 
to a separate 10 percent disability rating on the basis of 
the X-ray evidence of degenerative arthritis and examiner's 
observation of pain on motion, accompanied by noncompensable 
range of motion.  Thus, an overall increase to a 30 percent 
disability rating for the veteran's service-connected left 
knee internal derangement and resultant degenerative 
arthritis is warranted.  This decision encompasses the 
veteran's complaints of pain as such complaints relate to 
functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  In addition, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran as required by the holding of 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that the veteran has not shown that 
his left knee internal derangement and resultant traumatic 
arthritis have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for service-
connected left knee internal derangement under Diagnostic 
Code 5257 is denied.

A separate 10 percent evaluation for degenerative arthritis 
of the left knee is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

